         Case 2:20-cv-02275-DDC-ADM Document 1 Filed 05/30/20 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


KAY MARTIN,                                         )
                                                    )       Case No.
                                                    )
                              Plaintiff,            )
                                                    )       JURY TRIAL DEMANDED
v.                                                  )
                                                    )
ESIS (A Division of CHUBB Insurance)                )
                                                    )
                                                    )
Serve:         Karen Glickstein - Attorney          )
               Jackson Lewis, P.C.                  )
               7101 College Blvd., Ste. 1200        )
               Overland Park, Kansas 66210          )
                                                    )
                              Defendant.            )

                                           COMPLAINT

         COMES NOW, Kay Martin, Plaintiff herein, and files this Complaint against ESIS (A

Division of CHUBB Insurance (hereinafter referred to as “ESIS” or “Defendant”), seeking to

recover damages for employment discrimination and retaliation in violation of the Americans

with Disabilities Act of 1990, as amended (“ADA”) and the Age Discrimination in Employment

Act of 1967 (“ADEA”). Plaintiff, in support of same, would show the following to-wit:

                                            PARTIES

         1.    Plaintiff, is a female resident citizen of the state of Kansas, and at all relevant

times was an “employee” of ESIS within the meaning of the ADA and ADEA.

         2.    ESIS is a corporation organized and existing under the laws of the State of

Kansas. Defendant may be served through counsel at Jackson Lewis, P.C., 7101 College Blvd.,

Ste. 1200, Overland Park, KS 66210.

                                                1
       Case 2:20-cv-02275-DDC-ADM Document 1 Filed 05/30/20 Page 2 of 9




       3.      At all relevant times, ESIS was an “employer” within the meaning of the ADA

and ADEA in that it engaged in industry affecting commerce and employed more than the

requisite number of persons for the requisite duration under the rerferenced statutes.

       4.      All of the acts, conduct and omissions of ESIS were performed by their agents,

representatives and employees while in the course and scope of their agency or employment.

                                 JURISDICTION AND VENUE

       5.      Jurisdiction is asserted pursuant to the ADA, 42 U.S.C. § 12101 et seq., and the

ADEA , 29 U.S.C. § 621 et. seq.

       6.      This Court has federal question jurisdiction over the subject matter of this

litigation pursuant to 28 U.S.C. § 1331, as the acts complained of involve violations of Plaintiff’s

rights under federal law.

       7.      The alleged unlawful employment practices took place at Defendant’s offices

located at 7450 W. 130th St., Overland Park, Kansas 66213.

       8.      Venue is proper as Defendant’s acts of discrimination and wrongdoing occurred

in the State of Kansas.

       9.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b).

                             ADMINISTRATIVE PROCEDURES

       10.     Plaintiff has satisfied all private, administrative, and judicial prerequisites to the

institution of this action. Plaintiff filed a timely Charge of Discrimination against ESIS with the

Equal Opportunity Employment Commission on or about July 17, 2019, hereto attached as

Exhibit A, and incorporated as if fully set forth herein.

       11.     On March 2, 2020, Plaintiff was issued a Notice of Right to Sue from the Equal

Opportunity Employment commission, authorizing her to proceed with her claims within 90 days
       Case 2:20-cv-02275-DDC-ADM Document 1 Filed 05/30/20 Page 3 of 9




thereafter. A true and correct copy of Plaintiff’s Notice of Right to Sue is attached as Exhibit B,

and incorporated as if fully set forth herein.

                                   FACTUAL ALLEGATIONS

       12.     ESIS is a division of CHUBB insurance, responsible for processing certain

aspects of insurance and workman’s compensation claims.

       13.     Plaintiff was employed by ESIS as a Senior Worker’s Compensation

Representative in approximately August of 2000.

       14.     Initially, Plaintiff was responsible for processing claims for the state of

Minnestoa. Later, Plaintiff was given additional responsibility and her territory increased to

Kansas, Missouri, Iowa, Nebraska, Illinois, and South Dakota.

       15.     Plaintiff reported to Susan Plummer and Brad Stark.

       16.     Plaintiff was diagnosed with multiple-sclerosis (“MS”) in approximately March

of 2016, while employed by Defendant.

       17.     Plaintiff’s condition worsened after her diagnosis such that she began using a cane

when walking around the office.

       18.     Plaintiff’s condition continued to worsen and was soon required to use a walker to

move about the office.

       19.     Plaintiff’s job duties as a Senior Worker’s Compensation Representative were

duties that could be completed from home or done remotely.

       20.     Eventually, Plaintiff’s conditioned necessitated the need for an accommodation

that included working from home.

       21.     As Plaintiff’s physical condition continued to deteriorate, Defendant began


                                                 3
       Case 2:20-cv-02275-DDC-ADM Document 1 Filed 05/30/20 Page 4 of 9




scrutinizing Plaintiff’s work performance. Specifically, Defendant began declaring that Plaintiff

was behind on certain projects and threatening discipline.

       22.     In October of 2018, Plaintiff’s supervisors insisted that Plaintiff was so far behind

that she was impacting work flow. Despites others also being as far, if not more, behind,

Plaintiff experienced a regression in her health as a result of being targeted by her supervisrs.

       23.     Between late February of 2019 and the beginning of April 2019, Plaintiff was

given a leave of absence. Plaintiff was informed that as a condition of returning from leave she

could “get caught up” or negotiate a severance. During this time, Plaintiff’s supervisors also

denied her accommodation of working from home until she was allegedly “caught up”.

       24.     During this time, other non-disabled employees were allowed to work from home,

including employees who were not “caught up” with their job assignments.

       25.     Sometime in March of 2019, Defendant held a meeting and outlined the protocol

for working from home.

       26.     Defendant used certain database technology to monitor employee job completion,

including log in time and duration. During the time that Defendant began scrutinizing Plaintiff

about her performance and production, Plaintiff was more ahead in her job que than other

younger non-disabled employees in her unit.

       27.     Specifically, one younger employee was approximately 11 months behind in his

job que. Upon information and belief, ESIS was not scrutinizing this employer despite being

further behind than Plaintiff allegedly was.

       28.     Younger employees, and employees without disabilities were not scrutinized for

their work production despite being late as Plaintiff allegedly was with her work.

       29.     Plaintiff’s accommodation was never returned, Plaintiff was offered a severance
       Case 2:20-cv-02275-DDC-ADM Document 1 Filed 05/30/20 Page 5 of 9




package (which she declined) and eventually terminated because of her disability.

                           COUNT I – DISABILITY DISCRIMINATION

       30.     Plaintiff incorporates by reference the allegations contained in paragraphs 1-29,

and further states as follows:

       31.     Plaintiff had a disability that impacted her ability to move about physically and

interrupated one or more major life functions.

       32.     Plaintiff was regarded as disabled by Defendant.

       33.     Plaintiff informed Defendant of her disability such that Defendant knew or should

have known that Plaintiff was in need of an accommodation.

       34.     Plainitff    requested   an   accommodation.        Defendant   made   Plaintiff’s

accommodation dependent upon her performance rather than her status as disabled.

       35.     Plaintiff was qualified for her position and was able to complete the essential

functions of her job with or without a reasonable accommodation.

       36.     Defendant unreasonably and unfairly made Plaintiff’s accommodation contingent

upon her performance and not on her disability.

       37.     Plaintiff was unfairly and unlawfully targeted for allegedly being behind in her

job duties, despite non-disabled employees not receiving the same targeting and/or being further

behind in their job duties than Plaintiff allegedly was.

       38.     Non disabled employees were allowed to work from home, while Plaintiff was

told that she could not, despite Defendant’s technology allowing Plaintiff to complete her job

duties at home.

        WHEREFORE, as a direct consequence of said unlawful treatment, Plaintiff is entitled


                                                  5
       Case 2:20-cv-02275-DDC-ADM Document 1 Filed 05/30/20 Page 6 of 9




to judgment against Nueterra for all actual and compensatory damages, punitive damages for

Nueterra’s conscious wrongdoing, injunctive and declaratory relief, attorneys’ fees and costs,

and for such other and further relief as the court deems just and proper under the circumstances.

                            COUNT II – ADEA DISCRIMINATION

       39.     Plaintiff incorporates by reference the allegations continaed in paragraphs 1-37,

and further states as follows:

       40.     Plaintiff, whose age was 59 when her employment was terminated, is a member

of the protected class under the ADEA.

       41.     Plainitff met all required qualificatinos for the work she was performing at ESIS.

       42.     Plaintiff was subjected to a continuing hostile work environment harassment on

the basis of age that had the purpose of unreasonably interfering with Plaintiff’s work

performance and created a hostile, offensive, and intimidating work environment in violation of

the ADEA.

       43.     Younger employees were not subjected to the same scrutiny, job que standards,

and discipline that Plaintiff was.

       44.     The hostile work environment and harassment by ESIS, and the overall culture

and attitude of bias towards employees 40 and over was sufficiently pervasive or severe to affect

a term, condition, or privilege of Plaintiff’s employment resulting in her termination.

       45.     As a result of ESIS’s actions, Plaintiff has experienced tangible employment

action, emotional pain, suffering, humiliation, embarrassment, mental anguish and loss of

enjoyment of life, and was denied the opportunity to work in an environment free of hostility and

harassment.

       46.     Other similarly situated younger employees were not required to meet the same
       Case 2:20-cv-02275-DDC-ADM Document 1 Filed 05/30/20 Page 7 of 9




job que obligations Plaintiff was, nor were they treated the same for being as far as or even more

so than Plaintiff allegedly was behind in her job que assignments.

       47.     ESIS’s disparate treatement of Plaintiff was intentional and constituted

discriminatory treatment in volation of the ADEA.

       48.     As a direct result of said unlawful treatment, Plaintiff is entitled to judgment

against Nueterra, in an amount to be determined at trial, for all actual and compensatory

damages, punitive damages, injunctive and declaratory relief, attorney fees and costs, and for

such other relief as the court deems proper and just under the circumstances.

        WHEREFORE, as a direct consequence of said unlawful treatment, Plaintiff is entitled

to judgment against Nueterra for all actual and compensatory damages, punitive damages for

Nueterra’s conscious wrongdoing, injunctive and declaratory relief, attorneys’ fees and costs,

and for such other and further relief as the court deems just and proper under the circumstances.

                                 COUNT III – RETALIATION

       49.     Plaintiff incorporates by reference the allegations contained in paragraphs 1-48,

and further states as follows:

       50.     Plaintiff’s work performance, at all relevant times, was at least consistent with

ESIS’s legitimate expectations, and Plaintiff had all the required qualifications for the work she

was performing for ESIS.

       51.     Plaintiff was subjected to a continuing hostile work environment harassment on

the basis of her age and disability that had the purpose or effect of unreasonably interfering with

Plaintiff’s work performance and created a hostile, offensive, and intimidating work environment

in violation of the ADA and ADEA.


                                                7
       Case 2:20-cv-02275-DDC-ADM Document 1 Filed 05/30/20 Page 8 of 9




       52.     This hostile work environment and harassment by ESIS leadership, and the

overall culture and attitude of indifference at ESIS towards disabled, and employees over 40

years of age was sufficiently pervasive or severe to affect a term, condition, or privilege of

Plaintiff’s employment resulting in a tangible employment action.

       53.     ESIS knew or should have known of the unlawful behavior yet did not exercise

reasonable care to prevent and promptly correct the hostile, offensive, and intimidating work

environment.

       54.     ESIS offered no preventive or corrective opportunities to Plaintiff to avoid harm,

even after ESIS knew or should have known that harassment and discrimination were occurring

in the work place.

       55.     ESIS failed to exercise reasonable supervision over its managers, supervisors, and

employees so as to keep them from harassing and retaliating against Plaintiff by placing her on

forced leave, stripping Plainitff of her accommodations, and ultimately terminating Plaintiff.

       56.     ESIS, by their actions and failure to act, including but not limited to those actions

described above, have engaged in unlawful harassment and discriminatory actions against

Plaintiff on account of Plaintiff’s disability and age in violation of the ADA and ADEA.

       57.     As a result of ESIS’s actions, Plaintiff has experienced a tangible employment

action, emotional pain, suffering, humiliation, embarrassment, mental anguish and loss of

enjoyment of life, and was denied the opportunity to work in an environment free of hostility and

harassment.

       58.     As a result of ESIS’s actions, Plaintiff has experienced emotional pain and

suffering, humiliation, embarrassment, mental anguish and loss of enjoyment of life.

       59.     As a direct result of said unlawful treatment, Plaintiff is entitled to judgment
       Case 2:20-cv-02275-DDC-ADM Document 1 Filed 05/30/20 Page 9 of 9




against itleESIS, in an amount to be determined at trial, for all actual and compensatory

damages, punitive damages, injunctive and declaratory relief, attorney fees and costs, and for

such other relief as the court deems proper and just under the circumstances.

        WHEREFORE, as a direct consequence of said unlawful treatment under the ADA and

ADEA, Plaintiff is entitled to judgment against ESIS for all actual and compensatory damages,

punitive damages for ESIS’s conscious wrongdoing, injunctive and declaratory relief, attorneys’

fees and costs, and for such other and further relief as the court deems just and proper under the

circumstances.



                                             Respectfully submitted,

                                             KRIGEL & KRIGEL, P.C.




                                             _________________________
                                             Ivan L. Nugent KS #24512
                                             4520 Main Street, Suite 700
                                             Kansas City, Missouri 64111
                                             inugent@krigelandkrigel.com
                                             lpabst@krigelandkrigel.com
                                             Tel No. (816) 756-5800
                                             Fax No. (816) 756-1999

                                             ATTORNEY FOR PLAINTIFF




                                                9
